DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/19 was filed after the mailing date of 9/19/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the recite a computer program product which may include transitory mediums, which are non-statutory. Although para. [0012] of applicant’s specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, applicant’s specification also states that “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention” (para. [0011], emphasis added). Therefore the computer program product does not definitely exclude transitory signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 15 recites the limitation "the collected data".  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-7, 9-14, and 16-20 are rejected for being dependent on their respective rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (US20200005230) in view of Krishnan Gorumkonda (US9824298).
Regarding claim 1, Brooks teaches a method for lifecycle prediction, the method comprising: 
identifying a unit of a product that has been selected (para. [0025], one or more crates of unripe fruit. It would be obvious to select a particular fruit) from a store bin (para. [0023], 102 in fig. 1, fruit ripening rack in a retail store); 
retrieving data from at least one connected Internet of Things device (para. [0034], The fruit ripening application 130 is an application for remotely controlling the fruit ripening rack 102 via the Internet of Things) and a connected infrared scanner (132 in fig. 1, para. [0107], An image capture device can include an infrared sensor, a camera, or any other type of image capture device); 
predicting a lifecycle of the identified unit (para. [0107], [0110], identify a current level of ripeness of fruit within each chamber; ripening dates of completion for each chamber); and
displaying the lifecycle on the at least one connected IoT device or the infrared scanner (para. [0110], The configuration data 1002 is provided by a user via a user interface device on the fruit ripening rack or via a fruit ripening application running on a user device. The infrared scanner 132 is part of the fruit ripening rack and therefore the data is interpreted to be displayed on the infrared scanner).

Brooks fails to teach determining whether the unit is added to a cart and pushing the collected data to a point of sale for generating data at checkout.

Therefore taking the combined teachings of Brooks and Krishnan Gorumkonda as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Krishnan Gorumkonda into the method of Brooks. The motivation to combine Krishnan Gorumkonda and Brooks would be to allow a user to request produce at a desired ripeness (col. 2 lines 40-45 of Krishnan Gorumkonda).


Regarding claim 2, the modified invention of Brooks teaches a method wherein retrieving data from at least one connected Internet of Things (IoT) device and the connected infrared scanner further comprises: 

collecting one or more thermal images, from the connected infrared scanner, depicting ripening (526 in fig. 5 and col 2 lines 10-17 of Krishnan Gorumkonda), flavor (col. 2 lines 10-12 of Krishnan Gorumkonda, raw and rotten would correspond to different flavors), and texture of the identified unit (col. 2 lines 21-27 of Krishnan Gorumkonda); and 
analyzing the retrieved data (col. 2 lines 27-30 of Krishnan Gorumkonda).


Regarding claim 5, the modified invention of Brooks teaches a method wherein displaying the lifecycle on the at least one connected IoT device or the infrared scanner further comprises: 
digitally displaying the lifecycle on a storage bin for the identified unit or the infrared scanner (para. [0031] of Brooks, In other examples, the fruit ripening rack 102 includes a user interface device 120. The user interface device 120 includes a graphics card for displaying data to a user 122 operating the fruit ripening rack 102. Col. 3 line 64 – col. 4 line 2, The network page 124 may provide a graphical user interface (GUI) that includes one or more images of produce items at various ripeness levels, including a 
sending, based on a predefined user preference, an electronic message to a user (para. [0103] of Brooks, A notification component 840 generates a ripening complete notification 842 indicating at least one case of fruit in a selected chamber has reached a selected level of ripeness in some examples).


Regarding claim 6, the modified invention of Brooks teaches a method wherein determining whether the unit is added to the cart further comprises: 
retrieving, from the at least one connected Internet of Things (IoT) device and the connected infrared scanner, images of the identified unit in the cart (col. 4 lines 35-41 of Krishnan Gorumkonda, The computing device 104 may instruct that the produce item that corresponds to the ripeness score identified by the user be provided to the user (e.g., shipped, ordered, placed in an electronic shopping cart, fulfilled, etc.). It would be obvious for the items placed in the electronic shopping cart to be the same as the image from the infrared scanner as described in col. 2 lines 21-27).


Regarding claim 8, the limitations are similar to those recited in claim 1 and are rejected for the same reasons as stated above.





Regarding claim 12, the limitations are similar to those recited in claim 5 and are rejected for the same reasons as stated above.


Regarding claim 13, the limitations are similar to those recited in claim 6 and are rejected for the same reasons as stated above.


Regarding claim 15, the limitations are similar to those recited in claim 1 and are rejected for the same reasons as stated above.


Regarding claim 16, the limitations are similar to those recited in claim 2 and are rejected for the same reasons as stated above.


Regarding claim 19, the limitations are similar to those recited in claim 5 and are rejected for the same reasons as stated above.


Regarding claim 20, the limitations are similar to those recited in claim 6 and are rejected for the same reasons as stated above.


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (US20200005230) and Krishnan Gorumkonda (US9824298) in view of Almogy et al (US20190152634).
Regarding claim 3, the modified invention of Brooks fails to teach a method wherein predicting the lifecycle of the identified unit further comprises: 
using a supervised machine learning model, implemented with a plurality of known input and output data, to predict a personalized lifecycle of the identified unit.

However Almogy teaches using a supervised machine learning model, implemented with a plurality of known input and output data, to predict a personalized lifecycle of produce (para. [0438], [0443]).
Therefore taking the combined teachings of Brooks and Krishnan Gorumkonda with Almogy as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Krishnan Gorumkonda into the method of Brooks and Almogy. The motivation to combine Krishnan Gorumkonda, Almogy and Brooks would be to allow rapid, low-cost consumer selection of specific individual product items based upon their accompanying metadata (para. [0003] of Almogy).


Regarding claim 10, the limitations are similar to those recited in claim 3 and are rejected for the same reasons as stated above.

Regarding claim 17, the limitations are similar to those recited in claim 3 and are rejected for the same reasons as stated above.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (US20200005230) and Krishnan Gorumkonda (US9824298) in view of Ogasawara (US6327576).
Regarding claim 7, the modified invention of Brooks fails to teach a method wherein pushing the collected data to the point of sale for generating data at checkout further comprises: 
generating an invoice which includes the lifecycle of the identified unit, wherein the invoice is a receipt, delivered electronically to a user upon checkout.

However Ogasawara teaches generating an electronic invoice which includes the lifecycle of an identified unit delivered to a user upon checkout (fig. 4, col. 3 lines 11-22, col. 8 lines 57-63).
Therefore taking the combined teachings of Brooks and Krishnan Gorumkonda with Ogasawara as a whole, it would have been obvious to one of ordinary skill in the 


Regarding claim 14, the limitations are similar to those recited in claim 7 and are rejected for the same reasons as stated above.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663